DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to Election/Restriction filed on May 20, 2021. Wherein, the applicant has elected Group II, consisting of claims 11-20. Hence the claims 1-10 and 21-30 has not been elected. Therefore claims 11-20  are pending and ready for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020 was filed after the filing of the application on 05/26/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because figs 20A-D and 21B requires descriptive legends, see MPEP 608.02.V(o) “Legends” (R-Patent Rules: 1.84 “Standards for drawings”(o) Legends: Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible)).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 11, the phrase "dominant machine" renders the claim indefinite because it is unclear what the “dominant machine” is. The instant specification does not provide adequate information that would enable a person of ordinary skill in the art to determine the functionality of said terms. Hence the claim 11 is rejected under 35 USC 112(b). For further prosecution the examiner interprets said phrase as a “minimum number of Data Packets” transmitted.
Regarding claims 12-20 are the dependent claims of the independent claims 11. Therefore claims 2-20 are also rejected under the same ground of rejection as stated above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2016/0352866 A1), hereinafter, “Gupta” in view of Tripathi et al (US 2013/0215754 A1), hereinafter, “Tripathi” further in view of Abkairov et al (US 2015/0089555 A1), hereinafter, “Abkairov”.
	Regarding claim 11,  Gupta discloses: A method for reducing latency in a shared virtual environment (Gupta: fig 1-4, a virtual network 20, para [0029]) comprising: determining a digital distance between each local machine and prospective reflector locations (Gupta: fig 4, para [0079], where, TWAMP server 74A (equivalent to “Local machine/server”) may send test packet in order to “calculate” (equivalent to “determining”) “latency, round trip time” (equivalent to “digital distance”)  or traffic load between Server 74A and “Servers 74B-74N” (equivalent to “reflector location”));
	where the digital distance is a latency value (Gupta: fig 4, para [0079], where, TWAMP server 74A (equivalent to “Local machine/server”) may send test packet in order to “calculate” (equivalent to “determining”) “latency, round trip time” (equivalent to “digital distance”));
	Gupta does not explicitly teach: receiving a reflector relocation request 
	However, Tripathi teaches: receiving a reflector relocation request (Tripathi: para [0070],  “the client making the request has full visibility of the layer 2 fabric and, as such, can issue requests to any network entity in or connected to the layer 2 fabric”, and para [0071], where, the request may include a request to “migrate” (equivalent to “relocate”) a virtual machine (VM) from one host to “another host” equivalent to “reflector”); and 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “reflector relocation request” as taught by Tripathi into Gupta in order to reduce the latency to achieve QoS.
	Neither Gupta nor Tripathi explicitly teach: selecting a reflector location with the lowest digital distance to a dominant local machine when a dominant local machine is present; minimizing digital distance for all local machines while ensuring no digital distance is above a threshold for any given local machine when no dominant machine is present.
	However, Abkairov in the same field of endeavor teaches such a method: selecting a reflector location with the lowest digital distance to a dominant local machine when a dominant local machine is present (Abkairov: para [0052], where, multimedia server 130 is being selected for low latency services, see para [0063] and [0072], where, server with low or reduced latency may be equivalent to “dominant machine”); 
	minimizing digital distance for all local machines while ensuring no digital distance is above a threshold for any given local machine when no dominant machine is present (Abkairov: fig 1, para [0064], where, “If the latency in the transmission of the high quality data stream from mobile device 110 exceeds a particular latency threshold, then mobile device 110 “skips one or more unsent data packets (that have not yet been transmitted to multimedia server 130)” (equivalent to “no dominant machine is present”) and instead sends a "live" data stream (that has not exceeded the particular latency threshold). In order to keep the latency of the data stream below the particular latency threshold, mobile device 110 may be required to first reduce the quality of the unsent data stream before transmitting the stream to multimedia server 130”).  
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “minimizing digital distance for all local machines while ensuring no digital distance is above a threshold for any given local machine when no dominant machine is present” as taught by Abkairov into Gupta in order to keep the latency of the data stream below the particular latency threshold, mobile device 110 may be required to first reduce the quality of the unsent data stream before transmitting the stream to multimedia server 130.
	Regarding claim 12,  Gupta disclose a method for reducing latency in a shared virtual environment as applied above. However, Gupta does not explicitly The method of claim 11, wherein the dominant machine is determined by configuration.
	Abkairov further teaches: wherein the dominant machine is determined by configuration (fig 3, para [0077], where, “in case of a multi-server “setup” equivalent to “configuration”, storage 310 may be a network file system or distributed file system or other storage with remote access capabilities”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the dominant machine is determined by configuration” as taught by Abkairov into Gupta in order to keep the latency of the data stream below the particular latency threshold, mobile device 110 may be required to first reduce the quality of the unsent data stream before transmitting the stream to multimedia server 130.
	Regarding claim 13, Gupta disclose a method for reducing latency in a shared virtual environment as applied above. However, Gupta does not explicitly teach: The method of claim 11, wherein the dominant machine is determined by activity.
	Abkairov further teaches: wherein the dominant machine is determined by activity (Abkairov: para [0052], [0063], [0072] and [0080], where, “multimedia server 130 performs one or more "on-the-fly" operations (equivalent to “activity”) on a live data stream to generate a number of versions of the data stream”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “wherein the dominant machine is determined by activity” as taught by Abkairov into Gupta in order to keep the latency of the data stream below the particular latency threshold, mobile device 110 may be required to first reduce the quality of the unsent data stream before transmitting the stream to multimedia server 130.
	Regarding claim 16,  Gupta further teaches: The method of claim 11, wherein the digital distance is the round-trip ping and rendering latency (para [0044], where, “TWAMP may be used to measure two-way metrics, such as “round trip time (RTT)” equivalent to “digital distance”, for one or more services along a service tunnel or service path associated with a particular service chain”).​
	Regarding claim 17,  Gupta further discloses: The method of claim 11, wherein the reflector is locally hosted when only one local machine exists (fig 4 VM 70A, para [0079]).  
	Regarding claim 18,  Gupta further discloses:  The method of claim 11, wherein the reflector relocation request is responsive to the addition or removal of a local machine (fig 4, para [0079], where, TWAMP Server 74B-N are the additional local machines).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2016/0352866 A1), hereinafter, “Gupta” in view of Tripathi et al (US 2013/0215754 A1), hereinafter, “Tripathi” further in view of Abkairov et al (US 2015/0089555 A1), hereinafter, “Abkairov” further in view of Ignatchenko et al. (US 2018/0139131 A1), hereinafter, “Ignatchenko”.
	Regarding claim 14, Gupta disclose a method for reducing latency in a shared virtual environment as applied above. However, neither Gupta nor Tripathi nor Abkairov explicitly teach: The method of claim 11, wherein the threshold is 150ms.
	Ignatchenko teaches: The method of claim 11, wherein the threshold is 150ms (fig 5A, para [0235], discloses latency related threshold between 100-200 ms).​
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use “wherein the threshold is 150ms” taught by Ignatchenko into Gupta to detect latency-critical traffic to improve user connectivity.
	Regarding claim 15,  Gupta disclose a method for reducing latency in a shared virtual environment as applied above. However, neither Gupta nor Tripathi nor Abkairov explicitly teach: The method of claim 11, wherein the threshold is 200 ms.
	Ignatchenko further teaches: The method of claim 11, wherein the threshold is 200ms. (fig 5A, para [0235], discloses latency related threshold between 100-200 ms).​
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use “wherein the threshold is 200ms” taught by Ignatchenko into Gupta to detect latency-critical traffic to improve latencies for user connectivity.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al (US 2016/0352866 A1), hereinafter, “Gupta” in view of Tripathi et al (US 2013/0215754 A1), hereinafter, “Tripathi” further in view of Abkairov et al (US 2015/0089555 A1), hereinafter, “Abkairov” further in view of Starsinic et al. (US 20190124671 A1), hereinafter, “Starsinic”.
	Regarding claim 19,  Gupta disclose a method for reducing latency in a shared virtual environment as applied above. However, Gupta does not explicitly teach: Tripathi teaches: The method of claim 11, wherein the reflector relocation request [[is periodic]]… (para [0070],  “the client making the request has full visibility of the layer 2 fabric and, as such, can issue requests to any network entity in or connected to the layer 2 fabric”, and para [0071], where, the request may include a request to “migrate” (equivalent to “relocate”) a virtual machine (VM) from one host to “another host” equivalent to “reflector”); 
	Therefore, it would have been obvious to one of ordinary skilled in the art before the effective  filing date of the invention to use “reflector relocation request” as taught by Tripathi into Gupta in order to reduce the latency to achieve QoS.  and
	neither Gupta nor Tripathi nor Abkairov explicitly teach: the [[reflector relocation request]] … is periodic. However, Starsinic teaches: the [[reflector relocation request]] … is periodic (fig 4 and Table 11, para [0142], where, “UE 402 request a periodic data transfer (i.e. via the Application One Time Communication Schedule Request API)”).​
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use “receive the relocation request  periodically” taught by Starsinic into Gupta to implement power save mode for performing cell selection/re-selection.
	Regarding claim 20,  Gupta disclose a method for reducing latency in a shared virtual environment as applied above. However, neither Gupta nor Tripathi nor Abkairov explicitly teach: The method of claim 19, wherein the reflector relocation request occurs every 2 seconds to 3 minutes. However, Starsinic teaches: wherein the reflector relocation request occurs every 2 seconds to 3 minutes (fig 4, para [0176], where, the device captures data in every 5 seconds and the diagnostic sensor upload in every 10 seconds).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to use “receive the relocation request  periodically” taught by Starsinic into Gupta to implement power save mode for performing cell selection/re-selection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NIZAM U AHMED/Examiner, Art Unit 2461                                                                                                                                                                                                        

/KIBROM T HAILU/Primary Examiner, Art Unit 2461